Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 9/15/21, 4/15/21, 10/1/20 and 9/25/19 were considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    260
    529
    media_image1.png
    Greyscale

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Suzuki et al (EP0640850).
Regarding claim 1, Suzuki et al teaches an optical component comprising:
a first layer (1) made of a first material having a first refractive index, the first layer including a first principal surface (flat surface) and a second principal surface opposite to the first principal surface (see figures 2, 6 and 7); and
a second layer(2) made of a second material having a second refractive index different from the first refractive index (page 5,lines 57-58 and page 6,lines 1-4), the second layer including a third principal surface (convex/concave surface) and a fourth principal surface (flat surface) opposite to the third principal surface (see figures 2, 6 and 7), wherein
the first layer and the second layer are stacked such that the second principal surface and the third principal surface are in contact (via #3- figures 2, 6 and 7),
 a lens (flat lens) is formed on the first principal surface (flat surface) of the first layer (page 6, lines 8-25), and
a vortex profile is formed on the third principal surface (convex/concave surface) of the second layer (see figures 6, 7 and 21).
Regarding claim 3, the optical component according to claim 1, further comprising: an optical device (51) provided on the fourth principal surface of the second layer (see figure 21; paragraph 14, lines 40-45).

Regarding claim 5. The optical component according to claim 4, further comprising: an optical device (53) provided on the sixth principal surface of the substrate (see figure 21).
Regarding claim 6, the optical component according to claim 3, wherein the optical device is at least one of a lens, a polarizer, a wavelength plate, a phase plate, a prism, a diffraction grating, a filter, a mirror, a half mirror, a light emitting device, and a light receiving device.
Regarding claim 7, the optical component according to claim 1, wherein combinations each including the vortex profile and the lens are arranged in an array (see figures 2, 6 and 7).

Claim(s) 1-3, 6, 7 and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sekine Yoshiyuki (JP2004114143).

    PNG
    media_image2.png
    604
    394
    media_image2.png
    Greyscale


Regarding claim 1, Sekine Yoshiyuki teaches an optical component comprising:
a first layer (25) made of a first material having a first refractive index, the first layer including a first principal surface (flat top surface- this surface can also have convex/concave/grating structures on it) and a second principal surface (concave/convex/grating structures) opposite to the first principal surface (see figure 9 embodiment); and
a second layer (26) made of a second material having a second refractive index different from the first refractive index (figure 9 embodiment has two layers with different refractive indexes), the second layer including a third principal surface (convex/concave /grating surface) and a fourth principal surface (flat surface -this surface can also have convex/concave/grating structures on it) opposite to the third principal surface (see figure 9), wherein
the first layer and the second layer are stacked such that the second principal surface and the third principal surface are in contact (see figure 9b),
a lens (flat lens or convex/concave/grating structures on it) is formed on the first principal surface of the first layer (the surface transmits light), and
a vortex profile is formed on the third principal surface (convex/concave surface or 26a or 26a’ or 26a”) of the second layer (see figure 9).
Regarding claim 2, Sekine Yoshiyuki teaches an optical component comprising:
a first layer (26) made of a first material having a first refractive index, the first layer including a first principal surface (flat surface- this surface can also have convex/concave/grating structures on it) and a second principal surface (concave/convex/grating structures) opposite to the first principal surface; and
a second layer (25) made of a second material having second refractive index different from the first refractive index (figure 9 embodiment), the second layer including a third principal surface (concave/convex/grating structures) and a fourth principal (flat surface- this surface can also have convex/concave/grating structures 
a vortex profile (this surface can also have convex/concave/grating structures on it) is formed on the first principal surface of the first layer, and
a lens (on 25a) is formed on the third principal surface of the second layer.
Regarding claim 3, the optical component according to claim 1, further comprising: an optical device (this surface can also have convex/concave/grating structures on it or 104) provided on the fourth principal surface of the second layer (see figures 9 and 14).
Regarding claim 6, the optical component according to claim 3, wherein the optical device is at least one of a lens, a polarizer, a wavelength plate, a phase plate, a prism, a diffraction grating, a filter, a mirror, a half mirror, a light emitting device, and a light receiving device.
Regarding claim 7, the optical component according to claim 1, wherein combinations each including the vortex profile and the lens are arranged in an array (see figures 9 and 14).
Regarding claim 15, the optical component according to claim 2, wherein combinations each including the vortex profile and the lens are arranged in an array (see figures 9 and 14).

Claim(s) 1-7, 9, 11-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nakai et al (US20160082688).


    PNG
    media_image3.png
    302
    395
    media_image3.png
    Greyscale


Regarding claim 1, Nakai et al teaches an optical component comprising:
a first layer (16) made of a first material having a first refractive index, the first layer including a first principal surface (convex/concave structures on it) and a second principal surface (concave/convex structures) opposite to the first principal surface (see figure 1 embodiment); and
a second layer (14) made of a second material having a second refractive index different from the first refractive index (figure 1 embodiment has two or more layers with different refractive indexes), the second layer including a third principal surface (convex/concave surface) and a fourth principal surface (flat surface) opposite to the third principal surface (see figure 1; paragraph 264,265,267 and 344), wherein
the first layer and the second layer are stacked such that the second principal surface and the third principal surface are in contact (see figure 1),
a lens (convex/concave structures on it) is formed on the first principal surface of the first layer (the surface transmits light; paragraphs 234 and 251), and
a vortex profile is formed on the third principal surface (convex/concave surface) of the second layer (see figure 1).
Regarding claim 2, Nakai et al teaches an optical component comprising:
a first layer (16) made of a first material having a first refractive index, the first layer including a first principal surface (convex/concave structures on it) and a 
a second layer (14) made of a second material having second refractive index different from the first refractive index (figure 1 embodiment), the second layer including a third principal surface (concave/convex structures) and a fourth principal surface(flat surface ) opposite to the third principal surface (see figure 1; paragraph 264,265,267 and 344), wherein
the first layer and the second layer are stacked such that the second principal surface and the third principal surface are in contact (see figure 1),
a vortex profile (convex/concave structures) is formed on the first principal surface of the first layer, and
a lens (concave/convex structures) is formed on the third principal surface of the second layer (paragraphs 234 and 251).
Regarding claim 3, the optical component according to claim 1, further comprising: an optical device (12-transmissive plate) provided on the fourth principal surface of the second layer (see figures 1).
Regarding claim 4, the optical component according to claim 1, further comprising:
a substrate (12) including a fifth principal surface and a sixth principal surface opposite to the fifth principal surface, wherein
the second layer (14) is provided on the substrate such that the fourth principal surface and the fifth principal surface are in contact.
Regarding claim 5, thee optical component according to claim 4, further comprising:
an optical device provided on the sixth principal surface of the substrate (paragraphs 234 and 236; for example: display or eye glasses).
Regarding claim 6, the optical component according to claim 3, wherein
one of a lens, a polarizer, a wavelength plate, a phase plate, a prism, a diffraction grating, a filter, a mirror, a half mirror, a light emitting device, and a light receiving device.
Regarding claim 7, the optical component according to claim 1, wherein combinations each including the vortex profile and the lens are arranged in an array (for example: array on film sheet or display).
Regarding claim 9, Nakai et al teaches a method of manufacturing the optical component according to claim 1, comprising (see figures 3 and 1):
dropping the second material (14) onto a mold for the second layer for molding the second layer;
spreading the second material (via #36- paragraph 208);
curing the second material by irradiating (via #38) the second material (14) with light;
demolding the mold for the second layer to retrieve the second layer (10’ via #40; paragraph 210);
dropping the first material (#16 via #32) onto a mold (#30) for the first layer for molding the first layer;
bonding the second layer (10’) to the mold for the first layer and spreading the first material via 36; paragraph 210);
curing the first material by irradiating the first material with light (via #38); and
demolding the mold for the first layer to retrieve a stack of the first layer and the second layer (paragraph 211-214).
Additionally, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).	
Regarding claims 11-15, see Examiner’s notes in claims 3-7 respectively.
Regarding claim 17, see Examiner’s note in claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed 

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine Yoshiyuki (JP2004114143).
Regarding claim 8 and 16, Sekine Yoshiyuki fails to specifically disclose he optical component, wherein a refractive index difference between the first refractive index and the second refractive index for a wavelength 850 nm (infrared) is 0.15 or greater. The refractive index difference between two layers can cause interference/reflectance at the boundary. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to design a refractive index difference at the boundary with a preferred range for the optical materials used and wavelength, so that the selected transmittance wavelength band (for example visible wavelength band) will not be reflected and light outside the band will not be substantially transmitted.  
Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
	
Claims 8, 10, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (US20160082688)
Regarding claim 8 and 16, Nakai et al fails to specifically disclose he optical component, wherein a refractive index difference between the first refractive index 
Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10 and 18, Nakai et al teaches that molding techniques using cooling rollers can be used to produce the optical component (paragraphs 240-241).  Although, Nakai et al. fails to specifically disclose injection molding using a mold and common mold and curing by cooling to produce stack of the first layer and the second layer (claims 10 and 18), it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed method steps for manufacturing an optical element to provide an laminated optical element with good optical performance and injection molding with cooling for curing technique is known in the art.  
Additionally, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato (US20050264887) teaches a diffractive optical element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH